In an action to recover damages for wrongful death and conscious pain and suffering, defendants appeal from (1) an order of the Supreme Court, Suffolk County, entered November 20, 1970, which (a) denied their motion to set aside, as excessive, a jury verdict of $100,000 against them on the conscious pain and suffering cause and (b) granted their similar motion with respect to a jury verdict of $250,000 against them on the wrongful death cause, unless plaintiff would stipulate to reduce the latter verdict to $120,000, and (2) a judgment of said court, entered December 9, 1970, in favor of plaintiff against defendants upon said verdicts and plaintiff’s stipulation reducing the $250,000 verdict to $120,000. Appeal from order dismissed as academic in view of the determination herein on the appeal from the judgment, without costs. Judgment reversed, on the facts, and new trial granted on all the issues, with costs to abide the event. In our opinion the jury’s verdict was contrary to the weight of the evidence. Munder, Acting P. J., Latham, Brennan and Benjamin, - JJ., concur; Gulotta, J., dissents and votes to affirm the order and the judgment.